             Case 2:18-cv-00055-TSZ Document 300 Filed 03/26/21 Page 1 of 3




1                                                             The Honorable Thomas S. Zilly

2

3

4

5

6

7                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
8                                    AT SEATTLE

9    BAO XUYEN LE, as Personal Representative
     of the Estate of TOMMY LE; HOAI “SUNNY”
10
     LE; and DIEU HO,                                     No. 2:18-CV-00055-TSZ
11
                                          Plaintiffs,
12
                  vs.                                      STIPULATION AND ORDER OF
13                                                         DISMISSAL OF DEFENDANT
     REVEREND DR. MARTIN LUTHER KING                       DEPUTY SHERIFF CESAR
14   JR. COUNTY; and KING COUNTY DEPUTY                    MOLINA ONLY
     SHERIFF CESAR MOLINA,
15
                                       Defendants.
16

17
                                         STIPULATION
18

19         IT IS HEREBY STIPULATED between the plaintiffs and defendants, parties to

20   the above-entitled action, that the same be dismissed with prejudice as to defendant

21   KING COUNTY DEPUTY SHERIFF CESAR MOLINA only, without costs or attorney’s

22   fees. King County remains as named defendant in this lawsuit.

23


     STIPULATION AND ORDER OF DISMISSAL                          Daniel T. Satterberg, Prosecuting Attorney
     OF DEFENDANT DEPUTY SHERIFF CESAR                           CIVIL DIVISION, Litigation Section
                                                                 900 King County Administration Building
     MOLINA ONLY (2:18-cv-00055-TSZ) - 1                         500 Fourth Avenue
                                                                 Seattle, Washington 98104
                                                                 (206) 296-0430 Fax (206) 296-8819
             Case 2:18-cv-00055-TSZ Document 300 Filed 03/26/21 Page 2 of 3




1    DATED this 22nd day of March, 2021 at Seattle, Washington.

2
                                         By:        /s Timothy Gosselin
3                                        Timothy Gosselin, WSBA #13730
                                         Gosselin Law Office, PLLC
4
                                         1901 Jefferson Avenue, Suite 304
5                                        Tacoma, WA 98402
                                         Email: tim@gosselinlawoffice.com
6
                                         By: /s Philip G. Arnold
7                                        Philip G. Arnold, WSBA #2675
                                         Jeffrey M. Campiche, WSBA#7952
8                                        CAMPICHE ARNOLD PLLC
                                         Attorneys for Plaintiffs Le
9                                        1201 Third Avenue, Suite 3810
                                         Seattle, WA 98101
10
                                         Tele: 206.281.9000 Facsimile: 206.281.9111
                                         Emails: parnold@campichearnold.com
11
                                                  jcampiche@campichearnold.com
12

13                                       By: /s Daniel L. Kinerk
                                         Daniel L. Kinerk, WSBA #13537
14                                       Carla Carlstrom, WSBA #27521
                                         Senior Deputy Prosecuting Attorneys
15                                       King County Prosecuting Attorney’s Office
                                         500 Fourth Avenue, Suite 900
16                                       Seattle, WA 98104
                                         Emails: dan.kinerk@kingcounty.gov
17
                                                  carla.carlstrom@kingcounty.gov
18

19   //

20   //

21   //

22   //

23   //

     STIPULATION AND ORDER OF DISMISSAL                           Daniel T. Satterberg, Prosecuting Attorney
     OF DEFENDANT DEPUTY SHERIFF CESAR                            CIVIL DIVISION, Litigation Section
                                                                  900 King County Administration Building
     MOLINA ONLY (2:18-cv-00055-TSZ) - 2                          500 Fourth Avenue
                                                                  Seattle, Washington 98104
                                                                  (206) 296-0430 Fax (206) 296-8819
             Case 2:18-cv-00055-TSZ Document 300 Filed 03/26/21 Page 3 of 3




1
                                               ORDER
2
            THIS MATTER having come on regularly for hearing upon the foregoing
3
     stipulation of the parties hereto, and the Court being fully advised in the premises, now,
4

5    therefore, it is hereby, ORDERED, ADJUDGED and DECREED that Defendant King

6    County Deputy Sheriff Cesar Molina is hereby DISMISSED WITH PREJUDICE from

7    this matter, without costs or attorney’s fees.

8           DATED this 26th day of March, 2021.

9

10                                                    A
                                                      Thomas S. Zilly
11                                                    United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23


     STIPULATION AND ORDER OF DISMISSAL                           Daniel T. Satterberg, Prosecuting Attorney
     OF DEFENDANT DEPUTY SHERIFF CESAR                            CIVIL DIVISION, Litigation Section
                                                                  900 King County Administration Building
     MOLINA ONLY (2:18-cv-00055-TSZ) - 3                          500 Fourth Avenue
                                                                  Seattle, Washington 98104
                                                                  (206) 296-0430 Fax (206) 296-8819
